Citation Nr: 0832877	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the July 24, 2008, decision of the 
Board of Veterans' Appeals denying service connection for a 
low back disability is warranted.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

In July 2008, the Board denied the veteran's claim for 
service connection for a low back disability.  This decision, 
however, must be vacated for the reasons explained below and 
the claim will be considered de novo by the Board.


FINDINGS OF FACT

1.  In a July 24, 2008 decision, the Board denied the 
veteran's claim for service connection for a low back 
disability.  

2.  A private medical opinion received at the Board on July 
17, 2008, was not considered in the Board's July 24, 2008, 
decision.

3.  The veteran's low back disability first manifested during 
his active service.


CONCLUSIONS OF LAW

1.  Vacatur of the July 24, 2008, decision of the Board 
denying service connection for a low back disability is 
warranted.   38 C.F.R. § 20.904(a) (2007). 

2.  A low back disability was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104.

On July 17, 2008, prior to the issuance of a Board decision, 
the veteran's representative submitted a private medical 
opinion relating the veteran's current low back disability to 
an injury he sustained in service.  That evidence was not 
considered in the Board's July 24, 2008, decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's July 2008 
decision was not based upon a consideration of all the 
available evidence because the July 2008 private physician's 
statement was of record, but was not considered.  In order to 
assure due process, the Board will vacate the July 2008 
decision.

The merits of the issue of entitlement to service connection 
for a low back disability are addressed on a de novo basis in 
the next section.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that his current low back disability is 
the result of an injury he sustained in 1981 while lifting 
heavy jet engine parts.  His service medical records reflect 
that in June 1981, he sought emergency medical treatment for 
a three week history of back pain.  He was assessed with 
muscle spasm, and advised to avoid heavy lifting.  On follow 
up evaluation one week later, he was again found to have a 
muscle spasm.  He was referred for physical therapy.  When 
the veteran reported for physical therapy the following day, 
he reported a one month history of back pain that was worse 
on forward bending or with lifting.  After examining the 
veteran, it was determined that due to the area involved, 
Medcolator and moist heat to the back would be of benefit in 
relieving low back discomfort.  Two weeks later, the veteran 
stated that his back felt better, although he was still 
experiencing stiffness in his back.  He was discharged from 
physical therapy on that date.  The veteran asserts that he 
injured his back on another occasion while in service.  
However, his service medical records are negative for any 
further references to low back pain or injury.  On 
examination in November 1985, prior to separation from 
service, the veteran denied experiencing back trouble at that 
time.  Physical examination revealed no abnormalities of the 
back.

In statements submitted in support of his claim, the veteran 
reported that for the first few years after service, because 
he did not have health insurance, he self-treated his back 
pain with over-the-counter pain medication and bed rest.  He 
did not seek formal medical treatment for his back problems.  
Then, from 1992 to 1998, the veteran lived in Spain.  During 
that time, he sought formal medical treatment for his back 
problems.  He was prescribed medication and bed rest.  
Records associated with that treatment have been determined 
to be unavailable and as a result have not been associated 
with the claims file.

The first post-service clinical evidence of treatment for 
back problems is dated in October 2002.  At that time, the 
veteran reported a history of recurrent back pain that had 
worsened in the previous two days, with radiation down the 
left leg.  X-ray examination revealed muscle spasm with 
marked straightening of the normal lumbar lordosis.  A small 
disc herniation could not be ruled out.  In March 2004, the 
veteran complained of back muscle spasms, and reported that 
he had been falling as a result of shooting pain from his 
back to his leg.  A lumbar CT scan revealed degenerative 
changes, worse at the L4-5 level, where a broad-based bulging 
disc with a central herniated component resulted in moderate 
central spinal canal stenosis and moderate to severe left-
sided neural foraminal narrowing.  Additional broad-based 
bulging discs were seen at L5-S1 and L3-4.  Records dated in 
April 2004 show that the veteran reported a history of back 
pain since he was initially injured in service.  Subsequent 
records dated in April 2007 show continued treatment for back 
problems, including postlateral interbody fusion between L4-5 
and L5-S1.  The veteran consistently reported his back 
problems had been present since his active service.

The veteran underwent VA examination of his back in July 
2007.  At the time of the examination, the veteran stated 
that since his original in-service injury, he had been 
throwing out his back every couple of years.  Physical 
examination resulted in diagnoses of status-post discectomy 
and postlateral interbody fusions with fixations at L4-5 and 
L5-S1, and degenerative changes.  The examiner opined that it 
was less likely than not that the diagnoses were related to 
the in-service injury, but did not provide a rationale for 
the opinion.

In July 2008, a private physician reviewed the veteran's 
claims file and determined that his current low back 
disability was, as likely as not, related to the in-service 
injury.  The physician noted that low back pain was a complex 
condition involving bones, muscles, tendons, discs, nerves, 
blood vessels, and other soft tissues.  The degree and nature 
of the injury often predicted the extent of the instability 
of those structures and in some cases that instability 
resulted in a chronic back condition that predisposed the 
development of further injury.  Based upon a review of the 
veteran's service medical records, it was difficult to 
determine the degree of his in-service injury.  Generally, 
however, lifting heavy objects could result in self-limiting 
conditions that resolved after a short period of time, or, in 
the alternative, result in a chronic condition that affected 
the integrity of the bony structures and predisposed one to 
early degenerative changes.  In the veteran's case, his 
service medical records demonstrated an in-service injury, 
and, at age 41, the veteran was diagnosed with severe 
degenerative disc disease and disc herniations, which 
necessitated surgical intervention.  In the physician's 
opinion, it was reasonable to conceive that the injury the 
veteran sustained in service impacted his spine to the extent 
that it resulted in pathologic changes over a period of time, 
predisposing him to recurrent episodes of low back pain.  
Significantly, the veteran had not reported sustaining any 
trauma to his low back aside from the trauma sustained during 
service.  Given the credibility of the veteran's statements 
regarding his in-service injury, and the fact that he was 
diagnosed with severe degenerative disc disease at an early 
age, in the physician's opinion, it was as likely as not that 
the veteran's in-service injury contributed to the 
development of disc disease and the subsequent need for 
surgery.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns more probative and persuasive 
value to the July 2008 opinion finding that the veteran's low 
back disability is as likely as not related to the injury the 
veteran sustained during active service than to the July 2007 
VA opinion finding that it was not likely that his current 
back disability was related to the injury sustained in 
service.  Significantly, the July 2007 VA examiner provided 
no rationale for finding that there was not likely a 
relationship between the current disability and the in-
service injury.  It is unclear why that physician found no 
causative relationship between the current disability and the 
in-service injury.  In contrast, the private physician 
provided a detailed rationale for the finding that it was as 
likely as not that the current disability stemmed from the 
in-service injury, including the credibility of the veteran's 
statements regarding his in-service injury, and the fact that 
the veteran was diagnosed with severe degenerative disc 
disease at an early age.  The Board finds that the veteran's 
credible testimony along with the contemporaneous evidence 
demonstrating an in-service injury with continuity of 
symptoms following separation from service to be supportive 
of his claim.  Resolving any doubt in the veteran's favor, as 
is required by law, the Board finds that service connection 
is warranted for a low back disability.

As the preponderance of the evidence is in favor of the claim 
for service connection for a low back disability, the Board 
concludes that service connection for a low back disability 
is warranted.  All benefit of the doubt has been resolved in 
favor of the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


